Citation Nr: 0100855	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right fifth metacarpal. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

                                       
WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 RO rating decision.  A hearing 
before a hearing officer at the RO was conducted in July 
1998.

In June 2000, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge (formerly Acting Board 
Member), designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected residuals of a fracture 
of the right fifth metacarpal is manifested by pain, numbness 
and limitation of motion, but not by extremely unfavorable 
ankylosis or by amputation.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected residuals of a fracture of the 
right fifth metacarpal is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5156, 5227 (2000).  Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
____ (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that, in May 
1968, the veteran stated that he injured his hand several 
months prior to admission.  The veteran had localized 
swelling over the dorsal surface of the right fifth 
metacarpal.  An x-ray study showed an old healed fracture.  
In November 1968, the veteran stated that he broke his right 
hand.  An x-ray study showed a fracture, a cast was applied, 
and the veteran was given a limited physical profile for six 
weeks.  In January 1969, an x-ray study showed that fracture 
of the right fifth metacarpal was in good position, but was 
not completely healed.  The examiner also noted that the 
veteran had a stiff finger from an old burn injury.  In June 
1970, the veteran sustained another injury to his right hand 
and complained of pain and tenderness of the fifth 
metacarpal.  The finger was placed in a splint.  

In a February 1972 decision, the RO granted service 
connection for the residuals of a fracture of the right fifth 
metacarpal and assigned a zero percent evaluation.  The RO 
also denied service connection for the residuals of a burn 
with contracture of the right little finger.  

In September 1997, the veteran requested an increased rating 
for his right finger condition, contending that the symptoms 
and manifestations of the disability had increased in 
severity.  Later that month, a VA progress note reveals that 
the veteran complained of right hand pain and numbness.  
Degenerative joint disease of the wrist was diagnosed.  

A VA examination was conducted in December 1997.  It was 
noted that the last treatment the veteran received for his 
residuals of a fracture of the right fifth metacarpal was in 
service.  The veteran also stated that he was denied 
employment with the U. S. Postal Service because his service-
connected condition limited the speed at which he could 
handle mail.  He worked in construction and reported that the 
service-connected condition was making that work more 
difficult to perform.  Physical examination noted that the 
veteran could place his little and ring fingers to the median 
and transverse folds of his palm, and could touch his thumb 
with his little and ring fingers.  The examiner stated that 
the veteran had ankylosis of the proximal interphalangeal 
joints of the right little and ring fingers, and a flexion 
contracture of the proximal interphalangeal joint of the 
right little and ring fingers.  The examiner noted that there 
was no significant pain, loss of range of motion, fatigue, 
weakness, lack of endurance, pain on motion, tenderness, 
redness, heat, or inflammatory arthritis.  The examiner noted 
the veteran did have ankylosis of the proximal 
interphalangeal joint of the right finger.  The diagnosis was 
fracture of the fifth metacarpal of the right hand with 
residual deformities of the right little and ring fingers.  
It was also stated that any discussion of DeLuca criteria 
would be pure speculation.

A VA progress note dated in July 1999 noted that the veteran 
complained of pain and paresthesias in some of his fingers.  
The diagnosis was right-sided cervical neuropathy of C8-T1, 
symptoms of carpal tunnel syndrome of the right wrist, and 
flexion contracture of the fourth and fifth digits of the 
right hand.  

A VA examination was conducted in December 1999.  The veteran 
stated that his hand, including his right fifth finger, 
becomes numb and tingles when working with tools in his 
capacity as a sheet rock installer.  He also stated that he 
must rest for prolonged periods of time until the numbness 
and tingling subside.  Physical examination of the hand 
revealed a depressed knuckle of the fifth metacarpal 
phalangeal joint with some foreshortening of the fifth 
metacarpal.  The examiner noted a flexion contracture of the 
right fifth proximal interphalangeal joint.  The veteran was 
able to extend the right fifth proximal interphalangeal joint 
only to 65 degrees but could flex to 120 degrees.  He could 
extend the right fifth distal interphalangeal joint to 20 
degrees and flex to 50 degrees.  The examination noted that 
the left fifth proximal interphalangeal joint extended to 
zero degrees and flexed to 100 degrees.  The left distal 
interphalangeal joint extended to zero degrees and flexed to 
55 degrees.  The diagnosis was fracture of the right fifth 
metacarpal with residual disability.  The examiner stated 
that the veteran's contracture of the right fifth finger was 
related to a residual burn injury that the veteran sustained 
as a small child and not related to the service-connected 
fracture.

In statements and testimony, the veteran contends that his 
service-connected residuals of a fracture of the right fifth 
metacarpal should be rated more than zero percent disabling, 
as the symptoms and manifestations of the disability from 
which he suffers have increased in severity and have limited 
his employment opportunities.  Specifically, he noted that he 
was denied employment with the U.S. Postal Service because 
his service-connected condition prevented him from handling 
the mail with the requisite speed.  He also states that the 
only reason he can work as a sheet rock installer is because 
he is working for his brother who tolerates the long rests he 
must take at work to enable him to regain the use of his 
right hand when he gets the numbness and tingling.  Finally, 
the veteran testified that he is right handed.  He also 
testified that he had received no medical treatment for his 
disorder and that he basically self-treated with Ibuprofen as 
needed.

The veteran's friend testified at the videoconference hearing 
and stated that she has witnessed the veteran drop his tools 
due to problems with his right hand.  She also stated that 
she has touched his right hand on these occasions and noticed 
that it is hot when the veteran's hands are numb and becomes 
cooler when the feeling in the hand returns.  

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that in this case, the duty to assist has 
been fully satisfied.  The veteran testified that he has 
received no medical treatment for his service connected 
disorder and thus, there are no missing medical records to be 
obtained.  The veteran has undergone multiple VA examinations 
and the medical record is fully developed to adjudicate his 
claim.  All pertinent VA outpatient treatment records 
available are also of record.  Thus, this claims file is 
fully prepared for review.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities. 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5227, favorable or unfavorable ankylosis of the right fifth 
(major) finger is rated as noncompensably disabling.  
Extremely unfavorable ankylosis of the right fifth finger may 
be rated as an amputation and rated under Diagnostic Code 
5156.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under the 
provisions of Diagnostic Code 5156, a 10 percent rating will 
be assigned for amputation of the fifth finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 
5156.  A regulatory note following Diagnostic Code 5219 
states that extremely unfavorable ankylosis of a finger 
exists if all the joints of the finger are ankylosed in 
extension or in extreme flexion or if there is rotation and 
angulation of bones.  38 C.F.R. § 4.71a, Diagnostic Code 
5219, Note (a).

In this case, there is clearly no evidence of amputation of 
any portion of the right fifth finger.  There is also no 
indication of extremely unfavorable ankylosis of the finger.  
Although the veteran cannot fully flex the finger, he is able 
to fully contract the finger and examination in December 1997 
basically found normal function, with no significant pain, 
limitation of motion, fatigue, weakness, lack of endurance, 
etc.  thus, the symptomatology documented by the medical 
record simply does not warrant an increased evaluation.

In addition, the Board notes that the veteran has several 
nonservice-connected problems contributing to his right hand 
problems, such as: carpal tunnel syndrome of the right wrist, 
a right sided cervical neuropathy; and the residuals of a 
burn from childhood which caused a contracture of the right 
fifth finger.  The Board finds that these various non-service 
connected conditions are primarily responsible for the 
veteran's current complaints, as such was specifically 
reported by the examiner who conducted the December 1999 VA 
examination of the veteran.  The Board finds that medical 
evidence is the most significant piece of evidence against 
the veteran's claim and it outweighs the probative value of 
the veteran's contentions, which are unsupported by the 
medical record.

In addition, the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The 
present record on appeal, including the veteran's 
contentions, however, does not indicate that he has such 
disabling pain or functional impairment resulting from his 
service connected disorder to warrant consideration of 
assignment of an increased evaluation under the diagnostic 
criteria set forth above, including the criteria of 38 C.F.R. 
§§ 4.40. 4.45.

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3, but does not find the evidence 
is in approximate balance so as to warrant its application.  
The preponderance of the evidence is against the veteran's 
claim for an increased evaluation.



ORDER

An increased (compensable) evaluation for the service 
connected residuals of a fracture of the right fifth 
metacarpal is denied.


		
	B. LEMOINE 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

